In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-21-00049-CV
          ___________________________

           JESSE CEDILLO, JR., Appellant

                          V.

SOCORRO IRENE MARINELARENA CEDILLO, Appellee



       On Appeal from the 325th District Court
               Tarrant County, Texas
           Trial Court No. 325-670640-19


      Before Sudderth, C.J.; Kerr and Birdwell, JJ.
    Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       The trial court signed the final decree of divorce between the parties on

December 27, 2019. Because no one filed any postjudgment motions to extend the

appellate deadline, the notice of appeal was due January 27, 2020. See Tex. R. App. P.

26.1 (setting out deadlines to file notice of appeal); see also Tex. R. App. P. 4.1(a)

(explaining computation of time). Appellant filed a notice of appeal over a year later,

on February 26, 2021.

       A timely filed notice of appeal is required to invoke an appellate court’s

jurisdiction. Budri v. Humphreys, No. 02-20-00345-CV, 2020 WL 7393735, at *1 (Tex.

App.—Fort Worth Dec. 17, 2020, no pet.) (mem. op.). Accordingly, we notified

Appellant of our concern that we lack jurisdiction over the appeal and gave him 10

days to file a response showing grounds for continuing the appeal. See Tex. R. App.

P. 44.3 (providing that a court of appeals must not dismiss an appeal for formal

defects or irregularities in appellate procedure without allowing a reasonable time to

correct or amend the defects or irregularities); see also Tex. R. App. P. 42.3(a)

(providing for involuntary dismissal for want of jurisdiction).

       No response has been filed. Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

                                             2
Delivered: May 13, 2021




                          3